Title: From John Adams to Nathanael Greene, 9 March 1777
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Philadelphia March 9. 1777
     
     I had, last Evening the Pleasure of yours of March 3. by your Brother, to whom in his Business to this Place I shall give all the Assistance in my Power. In whose favour the Ballance of Letters lies, I cant Say: but if I am in debt, in Point of Numbers it must be because Some of my Remittances have miscarried.
     I am not yet entirely convinced, that We are playing a desperate Game, tho I must confess that my feelings are somewhat less Sanguine than they were last June. This diminution of Confidence is owing to Disappointment. I then expected that the Enemy would have Seen two or three Bunker Hills, between the Point of Long Island and the Banks of the Delaware River. Two or three Such Actions would have answered my Purpose, perhaps one alone.
     I have derived Consolation however, from these Disappointments; because the People have discovered a Patience under them, greater than might have been expected. It was not very surprising to me that our Troops Should fly in certain situations, and abandon Lines of such extent, at the sudden Appearance of a formidable Enemy in unexpected Places, because I had learn’d from Marshall Saxe, and from others that Such Behaviour was not only common but almost constant among the best regular Troops. But there was Reason to apprehend, that the People would be Seized with Such a Panick, upon Such a Series of ill success, that in the fright and Confusion whole States would have revolted, instead of a few paltry Individuals. Whereas every State has stood firm, and even the most confused and wavering of them, have gained Strength and improved in order, under all this Adversity. I therefore do not yet despair.
     You Say you “are sensible I have not the most exalted Opinion of our Generals.” From this Expression I Suspect, that Some busy Body has been endeavouring to do Mischief, by Misrepresentation. Be this as it may, I am generally So well Satisfied in my own Opinions, as to avow them.
     I dont expect to see Characters, either among the Statesmen or the Soldiers of a young and tender State like ours equal to Some, who were bred to the Contemplation of great Objects from their Childhood in older, and more powerfull Nations. Our Education, our Travel, our Experience has not been equal to the Pro­duction of such Characters, whatever our Genius may be which I have no Reason to Suspect to be less than that of any Nation under the sun.
     I dont expect to see an Epaminondas, to be sure, because in the opinion of Dr. Swift all the Ages of the World have produced but Six such Characters, which makes the Chances much against our seeing any such. When such shall appear I shall certainly have an exalted opinion.—untill then, I believe my Opinion of our Generals will continue not very exalted
     Notwithstanding this I have a sincere Esteem of our General Officers taken together as a Body, and believe them upon the whole the best Men for the Purpose that America affords. I think them Gentlemen of as good Sense, Education, Morals, Taste and Spirit as any we can find, and if this Opinion of them is not exalted enough I am Sorry for it but cannot help it. I hope however that my Opinion as well as that of the World in general, will be Somewhat more sublimated, before next Winter. I do assure you that two or three Bunker Hill Battles, altho they might be as unsuccessfull as that was would do it. I lament the Inexperience of all of them and I am Sure they have all Reason to lament mine. But not to disguise my sentiments at all, there are Some of them, particularly from New England that I begin to think quite unequal to the high Command they hold.
     It is very true that Success generally marks the Man of Wisdom, and in Some Instances Injustice is done to unsuccessfull Merit: But Still it is generally true that Success is a Mark of Wisdom, and that Misfortunes are owing to Misconduct. The sense of Mankind has uniformly Supported this Opinion and therefore I cannot but think it just. The Same Sense, has uniformly attributed the ill Success of Armies to the Incapacity or other Imperfections of the General Officers, a Truth which I have Sometimes presumed to Hint to some of our General Officers, with whom I could make So free. There Seems to be Justice in this because the Glory of Successfull Wars is as uniformly attributed to them.
     I shall join with you, very chearfully, in burying past Errors, and in wishing to concert and execute the most effectual Measures to free America, from her cruel oppressors.
     You ask why G. Lee is denyed his Requests? You ask, can any Injury arise? Will it reflect any Dishonour upon Congress. I dont know that it would reflect any dishonour, nor was it refused upon that Principle. But Congress was of Opinion that great In­juries would arise. It would take up too much Time to recapitulate all the Arguments which were used upon occassion of his Letter. But Congress was never more unanimous, than upon that Question. Nobody I believe would have objected against a Conference, concerning his private Affairs or his particular Case. But it was inconceivable that a Conference should be necessary upon Such Subjects. Any Thing relative to those might have been conveyed by Letter. But it appears to be an Artfull Stratagem of the two gratefull Brothers to hold up to the public View the Phantom of a Negotiation, in order to give Spirit and Courage to the Tories, to distract and divide the Whiggs, at a critical Moment, when the Utmost Exertions are necessary to draw together an Army.
     The Words of the Count La Tour, upon a similar Occasion, ought to be adopted by Us. “Remember that now there is room neither for Repentance, nor for Pardon. We must no longer reason, nor deliberate. We only want Concord and Steadiness.—The Lot is cast. If We prove victorious, We shall be a just free and Sovereign People; if We are conquered, We shall be Traitors, perjured Persons, and Rebels.”
     But further. We see what use G. and the two Houses make of the former Conference with Lord How. What a Storm in England they are endeavouring to raise against Us from that Circumstance.
     But another Thing. We have undoubted Intelligence from Europe, that the Embassadors and other Instruments of the B. Ministry at foreign Courts made the worst Use of the former Conference. That Conference did Us a great and essential Injury at the french Court you may depend Upon it. Ld How knows it—and wishes to repeat it.
     “The Princes of the Union were not diligent enough in preparing for War: they Sufferd themselves to be amused with Proposals of Accommodation, they gave the League time to bring together great Forces, and after that, they could no longer brave it. They committed the fault which is very common in civil Wars viz that People endeavour to Save Appearances. If a Party would Save Appearances, they must lie quiet, but if they will not lie quiet, they must push Things to an Extremity, without keeping any Measures. It rarely happens, but that otherwise they are at once both criminal and unfortunate.” Bailes Life of Gustavus Adolphus.
     They meant farther to amuse Opposition in England, and to amuse foreign Nations by this Maneuvre, as well as the Whiggs in America, and I confess it is not without Indignation, that I See Such a Man as Lee Suffer himself to be duped by their Policy So far as to become the Instrument of it, as Sullivan was upon a former occasion. Congress is under no concern about any Use that the disaffected can make of this Refusal. They would have made the worst Use of a Conference. As to any Terms of Peace—look into the Speech to both Houses—the Answers of both Houses—look into the Proclamations.—it is useless to enumerate Particulars which prove that the Howes have no Power but to murder or disgrace Us.
     The Retaliation that is to be practiced, on Lees Account, was determined on, when I was absent, So that I can give no Account of the Reasons for that Measure. Yet I have no doubt of the Right. And as to the disagreable Consequences you mention these I hope and presume will not take Place—if they do, they will be wholly chargeable on the Enemy. The End of Retaliation is to prevent a Repetition of the Injury. A Threat of Retaliation is to prevent an Injury, and it seldom fails of its design. In Lees Case, I am confident, it will Secure him good Treatment. If Lees Confinement is not Strict, that of Campbell and the Hessians ought not to be. The Intention was that they should be treated exactly as Lee is.
     Our late Promotions may possibly give Disgust: But that cannot be avoided. This delicate Point of Honour, which is really one of the most putrid Corruptions of absolute Monarchy, I mean the Honour of maintaining a Rank Superiour to abler Men, I mean the Honour of preferring a single Step of Promotion to the Service of the Public, must be bridled. It is incompatible with republican Principles. I hope for my own Part that Congress will elect annually all the general officers—if in Consequence of this Some great Men should be obliged at the Years End to go home, and serve their Country in some other Capacity, not less necessary and better adapted to their Genius I dont think the public would be ruined. Perhaps it would be no Harm.
     The Officers of the Army, ought to consider that the Rank, the Dignity, and the Rights of whole States, are of more Importance, than this Point of Honour, more indeed than the Solid Glory of any particular officer. The States insist with great Justice and Sound Policy, on having a Share of the General Officers, in Some Proportion to the Quotas of Troops they are to raise. This Princi­ple has occasioned many of our late Promotions, and it ought to Satisfy Gentlemen. But if it does not, they as well as the Public must abide the Consequences of their Discontent. I shall at all Times think myself happy to hear from you, my dear sir, and to give the Utmost Attention to whatever you may suggest. I hope I shall not often trouble you to Read So Long a Lurry of small Talk.
    